internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc corp b05 - plr-110049-00 date date in re parent target mergersub country x state a exchange a exchange b x y class a stock class b stock dear this is in reply to your letter dated date requesting that we rule on a significant federal_income_tax subissue present in a proposed transaction see sec_3 of revproc_2000_3 2000_1_irb_103 the facts submitted for consideration are substantially as set forth below parent is a country x entity that is classified as a corporation for u s federal_income_tax purposes parent’s capital stock consists of two classes of voting common_stock class a and class b each class a share entitles its holder to one vote and each class b shares entitle their holders to one vote except that each shareholder may never have less than one vote class a shares are convertible into class b shares plr-110049-00 on a one-for-one basis both classes are traded on exchange a and exchange b target a state a corporation has issued and outstanding a single class of voting common_stock which is publicly traded in the united_states for what is represented to be a valid business_purpose target will merge under the laws of state a with and into mergersub a newly formed wholly owned u s subsidiary of parent the merger is intended to qualify under sec_368 and sec_368 of the internal_revenue_code target shareholders will receive consideration worth approximately dollar_figurex approximately y percent of which will be class b shares of parent with the remainder in cash the cash portion of the merger consideration will be financed through a loan from parent to mergersub the merger borrowing it is expected that all payments on the merger borrowing will be funded from future earnings generated by the acquired target business the following representations have been made by the taxpayer in connection with the proposed transaction a b c d e the merger borrowing will be repaid only from future earnings_of mergersub or from capital contributions made to mergersub from parent to the best of its knowledge and belief the merger will qualify under sec_368 and sec_368 provided that the merger borrowing will not be treated as reducing the net or gross assets acquired from target in the merger for purposes of determining whether the merger constitutes an acquisition of substantially_all_of_the_properties of target within the meaning of sec_368 under sec_367 and sec_367 parent will be considered to be a corporation for u s federal_income_tax purposes no u_s_person who is a shareholder of target will be a percent shareholder of parent within the meaning of sec_1_367_a_-3 of the income_tax regulations immediately following the merger with regard to the merger the requirements of sec_1_367_a_-3 relating to transfers by u s persons of stock_or_securities of domestic corporations to foreign_corporations will be satisfied based solely on the information submitted and the representations made we rule as follows plr-110049-00 the merger borrowing will not be treated as reducing the net or gross assets acquired from target in the merger for purposes of determining whether the merger constitutes an acquisition of substantially_all_of_the_properties of target within the meaning of sec_368 we express no opinion about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling specifically no opinion is expressed whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign_corporations no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code the rulings contained in this letter are based on the facts and representations submitted under penalties of perjury in support of the request for rulings verification of this information may be required as part of the audit process this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction covered by this letter should attach a copy of the letter to its federal_income_tax return for the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer and the taxpayer’s other representative sincerely yours associate chief_counsel corporate by assistant to the chief branch
